ON SUPERVISORY WRITS TO THE FIFTH JUDICIAL DISTRICT COURT FOR THE PARISH' OF FRANKLIN PER CURIAM 11 Considering the unique facts presented in this case, we find the interests of justice warrant the appointment of a judge ad hoc. The specific appointment will be made in a separate order accompanying this opinion. In making- this appointment, we emphasize that lawyers should not engage- in conduct calculated to force the recusal of the assigned trial judge where no grounds for recusal would otherwise exist. Such conduct may raise significant ethical concerns. Similarly, trial' judges presented with such conduct should act with restraint and decorum in order to avoid creating an appearance of impropriety. HUGHES, J., dissents and assigns reasons. - ⅛